UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6362


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

IAN MCDONALD,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:05-cr-00146-WDQ-1; 1:08-cv-02091-WDQ-1)


Submitted:    October 15, 2009              Decided:   October 19, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ian McDonald, Appellant       Pro Se.         Michael Joseph Leotta,
Assistant United States       Attorney,     Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ian     McDonald      seeks       to    appeal      the    district       court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.        The order is not appealable unless a circuit justice or

judge     issues          a    certificate       of    appealability.              28     U.S.C.

§ 2253(c)(1) (2006).                A certificate of appealability will not

issue     absent          “a    substantial       showing       of       the    denial    of     a

constitutional            right.”         28    U.S.C.       § 2253(c)(2)         (2006).        A

prisoner        satisfies          this        standard       by     demonstrating            that

reasonable       jurists          would    find       that    any     assessment         of     the

constitutional            claims    by    the    district       court      is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                      We have

independently reviewed the record and conclude that McDonald has

not     made     the      requisite       showing.           Accordingly,         we     deny    a

certificate          of       appealability      and      dismiss        the    appeal.          We

dispense        with       oral    argument       because       the       facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                       DISMISSED



                                                 2